Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


There are two claims numbered “8”.

Claim 14 is unclear because it claims only the device portion of the claim, and does not further limit the method limitations.  (Check preamble)

Claim 17 is unclear because it claims only the device portion of the claim, and does not further limit the method limitations.  (Check preamble)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102a2 as being anticipated by Taylor (US 20170320552 A1).
	Regarding Claim 1, Taylor discloses a device for use on the stern of a watercraft, said device comprising: a primary plate (Element 215) having a first point (Element 253), a central segment along a first plane (In way of leaderline for 215), two wing segments (sides of 215) and at least two tabs(Element 250a, 250b); and wherein said at least two tabs are angularly displaced from said central segment such that an angle is formed between each of said at least two tabs and said first plane of said central segment.

Claims 1-5, 8b, 10 are rejected under 35 U.S.C. 102a2 as being anticipated by Wilkie (US 7578715 B2)
Regarding Claim 1, Wilkie discloses a device for use on the stern of a watercraft, said device comprising: a primary plate (Element 12) having a first point (Element 24a), a central segment (Element 14) along a first plane, two wing segments (Element 34) and at least two tabs (Element 54); and wherein said at least two tabs are angularly displaced from said central segment such that an angle is formed between each of said at least two tabs and said first plane of said central segment.

Regarding Claim 2, Wilkie discloses the device of claim 1, further comprising a handle (Element 30) having at least two arms attached to said primary plate (Arms cut into element ).

Regarding Claim 3, Wilkie discloses the device of claim 1, wherein said angle between each of said at least two tabs and said first plane of said central segment is approximately 90 degrees. (Element 58)
Regarding Claim 4, Wilkie discloses the device of claim 1, wherein said angle between each of said at least two tabs and said first plane of said central segment is in the range of 90 degrees to 120 degrees.

Regarding Claim 5, Wilkie discloses the device of claim 1, wherein at least one foam piece is affixed to said primary plate. (polyethylene, C3, L40)

Regarding Claim 8b (the second one), Wilkie discloses the device of claim 2, further comprising a second handle attached to said primary plate. (Other element 30)

Regarding Claim 10, Wilkie discloses the device of claim 2, further comprising a down stop member attached under said primary plate opposite said handle. (Element 44, see Fig 3b..  Examiner notes the term “down stop member” is a nonce defined by the functions “down” and “stop”)

Claims 1, 6 are rejected under 35 U.S.C. 102a2 as being anticipated by Moore (US 20210284292 A1)

Regarding Claim 1, Moore discloses a device for use on the stern of a watercraft, said device comprising: a primary plate having a first point (at 152), a central segment along a first plane (x axis Fig 3a), two wing segments (Element 115 left and right) and at least two tabs (117a, 117b); and wherein said at least two tabs are angularly displaced from said central segment such that an angle is formed between each of said at least two tabs and said first plane of said central segment. (Best seen Fig. 5)

Regarding Claim 6, Moore discloses device of claim 1, further comprising a secondary plate having a first point, wherein said first point of said primary plate is pivotally attached to said first point of said secondary plate. (See Fig. 4.)

Allowable Subject Matter
Claims 12, 13, 15-16 are allowed.
Claims 7-9, (but only the first claim 8), 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14, 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        9 Dec 2022